 

Exhibit 10.1

THIRD AMENDED AND RESTATED

STOCKHOLDER AGREEMENT

AMONG

BLACKROCK, INC.

MERRILL LYNCH & CO., INC.

AND

MERRILL LYNCH GROUP, INC.

DATED AS OF NOVEMBER 15, 2010



--------------------------------------------------------------------------------

 

Table of Contents

 

          Page      ARTICLE I       DEFINITIONS   

Section 1.1

  

Certain Defined Terms

     1   

Section 1.2

  

Other Defined Terms

     6   

Section 1.3

  

Other Definitional Provisions

     7   

Section 1.4

  

Methodology for Calculations

     7       ARTICLE II       SHARE OWNERSHIP   

Section 2.1

  

Acquisition of Additional BlackRock Capital Stock

     7   

Section 2.2

  

Prohibition of Certain Communications and Actions

     9   

Section 2.3

  

Purchases of Additional Securities

     10   

Section 2.4

  

BlackRock Share Repurchases

     11       ARTICLE III       TRANSFER RESTRICTIONS   

Section 3.1

  

General Transfer Restrictions

     11   

Section 3.2

  

Restrictions on Transfer

     11   

Section 3.3

  

Right of Last Refusal

     13   

Section 3.4

  

Legend on Securities

     14   

Section 3.5

  

Change of Control

     15       ARTICLE IV       CORPORATE GOVERNANCE   

Section 4.1

  

Composition of the Board

     15   

Section 4.2

  

Vote Required for Board Action; Board Quorum

     15   

Section 4.3

  

Committees

     16   

Section 4.4

  

Certificate of Incorporation and Bylaws to be Consistent

     16   

Section 4.5

  

Information Rights

     17   

Section 4.6

  

Voting Agreements

     18   

Section 4.7

  

Related Party Transactions

     19   

Section 4.8

  

Bank Holding Company Act

     19   



--------------------------------------------------------------------------------

   ARTICLE V       NON-COMPETITION    Section 5.1    Non-Competition      20   
   ARTICLE VI       MISCELLANEOUS    Section 6.1    Conflicting Agreements     
25    Section 6.2    Termination      25    Section 6.3    Ownership Information
     25    Section 6.4    Savings Clause      25    Section 6.5    Amendment and
Waiver      26    Section 6.6    Severability      26    Section 6.7    Entire
Agreement      26    Section 6.8    Successors and Assigns      26    Section
6.9    Counterparts      26    Section 6.10    Remedies      27    Section 6.11
   Notices      27    Section 6.12    Governing Law; Consent to Jurisdiction   
  28    Section 6.13    Interpretation      29   



--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED STOCKHOLDER AGREEMENT

THIRD AMENDED AND RESTATED STOCKHOLDER AGREEMENT dated as of November 15, 2010,
by and among BlackRock, Inc., a Delaware corporation (“BlackRock”), Merrill
Lynch & Co., Inc., a Delaware corporation (“Merrill Lynch”), and Merrill Lynch
Group, Inc., a Delaware corporation.

WHEREAS, BlackRock and Merrill Lynch are parties to a Second Amended and
Restated Stockholder Agreement, dated as of February 27, 2009 (as amended by the
Amendment No. 1 dated as of June 11, 2009, the “Original Agreement”);

WHEREAS, the parties hereto wish to amend and restate the Original Agreement in
its entirety;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person; provided, however, that
solely for purposes of this Agreement, notwithstanding anything to the contrary
set forth herein, neither BlackRock nor any of its Controlled Affiliates shall
be deemed to be a Subsidiary or Affiliate of Merrill Lynch or Bank of America
Corporation solely by virtue of the Beneficial Ownership by Merrill Lynch of
BlackRock Capital Stock, the election of Directors nominated by Merrill Lynch to
the Board, the election of any other Directors nominated by the Board or any
other action taken by Merrill Lynch in accordance with the terms and conditions
of, and subject to the limitations and restrictions set forth on such Person in,
this Agreement (and irrespective of the characteristics of the aforesaid
relationships and actions under applicable law or accounting principles).

“Agreement” means this Third Amended and Restated Stockholder Agreement as it
may be amended, supplemented, restated or modified from time to time.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the
Commission under the



--------------------------------------------------------------------------------

Exchange Act; provided that for purposes of determining Beneficial Ownership, a
Person shall be deemed to be the Beneficial Owner of any securities which may be
acquired by such Person pursuant to any agreement, arrangement or understanding
or upon the exercise of conversion rights, exchange rights, warrants or options,
or otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of 60 days, the satisfaction of any conditions, the occurrence
of any event or any combination of the foregoing), except that in no event will
Merrill Lynch be deemed to Beneficially Own any securities which it has the
right to acquire pursuant to Section 2.3 unless, and then only to the extent
that, it shall have actually exercised such right. For purposes of this
Agreement, a Person shall be deemed to Beneficially Own any securities
Beneficially Owned by its Affiliates (including as Affiliates for this purpose
its officers and directors only to the extent they would be Affiliates solely by
reason of their equity interest) or any Group of which such Person or any such
Affiliate is or becomes a member; provided, however, that securities
Beneficially Owned by Merrill Lynch shall not include, for any purpose under
this Agreement, any Voting Securities or other securities held by such Person
and its Affiliates in trust, managed, brokerage, custodial, nominee or other
customer accounts; in trading, inventory, lending or similar accounts of such
Person and Affiliates of such Person which are broker-dealers or otherwise
engaged in the securities business; or in pooled investment vehicles sponsored,
managed and/or advised or subadvised by such Person and its Affiliates except,
if they Beneficially Own more than 25% of the ownership interests in a pooled
investment vehicle, to the extent of their ownership interests therein; provided
that in each case, such securities were acquired in the ordinary course of
business of their securities business and not with the intent or purpose of
influencing control of BlackRock or avoiding the provisions of this Agreement.
The term “Beneficially Own” shall have a correlative meaning.

“Board” means the Board of Directors of BlackRock.

“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in New York, New
York.

“By Laws” means the By-Laws of BlackRock, as amended or supplemented from time
to time.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the shares of Common Stock, par value $0.01 per share, of
BlackRock and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession,

 

2



--------------------------------------------------------------------------------

directly or indirectly, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee or executor, by contract or any other means, or otherwise
to control such Person within the meaning of such term as used in Rule 405 under
the Securities Act. For purposes of this definition, a general partner or
managing member of a Person shall always be considered to control such Person
provided, however, that a Person shall not be treated as having any control over
any collective investment vehicle to which it provides services unless it and
its Affiliates collectively have a proprietary economic interest exceeding 25%
of the equity interest in such collective investment vehicle.

“Controlled Affiliate” of any Person means a Person that is directly or
indirectly controlled by such other Person.

“Director” means any member of the Board (other than any advisory, honorary or
other non-voting member of the Board).

“Equivalent Securities” means at any time shares of any class of Capital Stock
or other securities or interests of a Person which are substantially equivalent
to the Voting Securities of such Person other than by reason of not having
voting rights, including, for the avoidance of doubt, the Series A Participating
Preferred Stock, Series B Participating Preferred Stock and Series C
Participating Preferred Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission from time to time thereunder
(or under any successor statute).

“Fair Market Value” means, as to any securities or other property, the cash
price at which a willing seller would sell and a willing buyer would buy such
securities or property in an arm’s length negotiated transaction without time
constraints. With respect to any securities that are traded on a national
securities exchange, Fair Market Value shall mean the arithmetic average of the
closing prices of such securities on their principal market for the ten
consecutive trading days immediately preceding the applicable date of
determination and with respect to shares of Participating Preferred Stock of any
series shall be the same price per share as the Fair Market Value per share of
the Common Stock. The Fair Market Value of any property or assets, other than
securities described in the preceding sentence, with an estimated value of less
than 1% of the Fair Market Value of all of the issued and outstanding BlackRock
Capital Stock shall be determined by the Board (acting through a majority of the
Independent Directors) in its good faith judgment. The Fair Market Value of all
other property or assets shall be determined by an Independent Investment
Banking Firm, selected by a majority of the Independent Directors, whose
determination shall be final and binding on the parties hereto. The fees and
expenses of such Independent Investment Banking Firm shall be paid by BlackRock.

“Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.

“Independent Director” means any Director who (i) is or would be an “independent
director” with respect to BlackRock pursuant to Section 303A.02 of the New York
Stock Exchange Listed Company Manual (or any successor provision) and (ii) was
not nominated or proposed for nomination by or on behalf of, Merrill Lynch, any
Significant Stockholder, or any Affiliates or Designated Directors of Merrill
Lynch or a Significant Stockholder.

 

3



--------------------------------------------------------------------------------

 

“Independent Investment Banking Firm” means an investment banking firm of
nationally recognized standing that in the reasonable judgment of the Person or
Persons engaging such firm, taking into account any prior relationship with
Merrill Lynch, any Significant Stockholder or BlackRock, is independent of such
Person or Persons.

“Merrill Lynch Alternative Manager” means any asset management business formed
or acquired, either in whole or in part, after July 16, 2008 by Merrill Lynch,
substantially all of the business of which is the management of collective
investment funds and/or separately managed accounts that primarily utilize
(i) non-traditional investment techniques, including but not limited to short
selling, leverage, arbitrage, specialty finance, and quantitatively-driven
structured trades and (ii) other activities that are not a Merrill Lynch
Restricted Activity.

“Ownership Cap” means, at any time of determination, with respect to Merrill
Lynch and its Affiliates, each of (i) 4.9 percent of the Total Voting Power of
the Voting Securities of BlackRock issued and outstanding at such time (the
“Voting Ownership Cap”) and (ii) 9.9 percent of the sum of the Voting Securities
and the Participating Preferred Stock of BlackRock issued and outstanding at
such time and issuable upon the exercise of any options or other rights
outstanding at that time which, if exercised, would result in the issuance of
additional Voting Securities or Participating Preferred Stock (the “Total
Ownership Cap”).

“Ownership Percentage” means, with respect to any Person, at any time, the
quotient, expressed as a percentage, of (i) with respect to the Voting Ownership
Cap (A) the Total Voting Power of all Voting Securities of another Person
Beneficially Owned by such Person and its Affiliates divided by (B) the Total
Voting Power of all Voting Securities of such other Person issued and
outstanding at that time and (ii) with respect to the Total Ownership Cap,
(A) the Total Voting Power of all Voting Securities and the total number of
Equivalent Securities of another Person Beneficially Owned by such Person and
its Affiliates divided by (B) the Total Voting Power of all Voting Securities
and the total number of Equivalent Securities of such other Person issued and
outstanding at that time and issuable upon the exercise of any options or other
rights outstanding at that time which, if exercised, would result in the
issuance of additional Voting Securities or Equivalent Securities.

“Participating Preferred Stock” means Series A Participating Preferred Stock,
Series B Participating Preferred Stock and Series C Participating Preferred
Stock.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, other entity, government or any agency or political
subdivision thereof or any Group comprised of two or more of the foregoing.

“Restricted Person” means each of the entities (and their successors) set forth
in that certain letter to be delivered by Merrill Lynch prior to the fifth
anniversary of the Closing who Merrill Lynch considers to be the nine
organizations most competitive with its overall business; provided, that not
more than once in any 12 month period thereafter, Merrill Lynch may, with the

 

4



--------------------------------------------------------------------------------

consent of a majority of the Independent Directors, which consent, subject to
applicable fiduciary duties, shall not be unreasonably withheld, amend such
letter; provided, further, that at no time may more than nine entities (together
with their Affiliates) be Restricted Persons.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission from time to time thereunder (or under
any successor statute).

“Series A Participating Preferred Stock” means the Series A Participating
Preferred Stock, par value $.01 per share, of BlackRock and any securities
issued in respect thereof, or in substitution therefor, or in substitution
therefor in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

“Series B Participating Preferred Stock” means the Series B Convertible
Participating Preferred Stock, par value $.01 per share, of BlackRock and any
securities issued in respect thereof, or in substitution therefor, or in
substitution therefor in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.

“Series C Participating Preferred Stock” means the Series C Convertible
Participating Preferred Stock, par value $.01 per share, of BlackRock and any
securities issued in respect thereof, or in substitution therefor, or in
substitution therefor in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.

“Significant Stockholder” means, at any time of determination, any Person other
than Merrill Lynch and its Affiliates that Beneficially Owns 20 percent or more
of the BlackRock Capital Stock issued and outstanding at such time.

“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting or similar
interests in such partnership), or (ii) at least a majority of the securities or
other interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries.

“Total Voting Power” means the total number of votes entitled to be cast by the
holders of the outstanding Capital Stock and any other securities entitled, in
the ordinary course, to vote on matters put before the holders of the Capital
Stock generally.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by operation of law or otherwise)
for any purpose whatsoever (including hedging), either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,

 

5



--------------------------------------------------------------------------------

encumbrance, hypothecation or similar disposition of (by operation of law or
otherwise), any Capital Stock or any interest in any Capital Stock; provided,
however, that a merger, amalgamation, plan of arrangement or consolidation or
similar business combination transaction in which Merrill Lynch is a constituent
corporation (or otherwise a party including, for the avoidance of doubt, a
transaction pursuant to which a Person acquires all or a portion of Merrill
Lynch’s outstanding Capital Stock, whether by tender or exchange offer, by share
exchange, or otherwise) shall not be deemed to be the Transfer of any BlackRock
Capital Stock Beneficially Owned by Merrill Lynch, provided that the primary
purpose of any such transaction is not to avoid the provisions of this Agreement
and that the successor or surviving person to such a merger, amalgamation, plan
of arrangement or consolidation or similar business combination transaction, if
not Merrill Lynch, expressly assumes all obligations of Merrill Lynch under this
Agreement. For the avoidance of doubt, any transactions entered into solely for
the purposes of hedging shares of BlackRock Capital Stock for financial purposes
that do not involve a Transfer of BlackRock Capital Stock are permitted.

“Voting Securities” means at any time shares of any class of Capital Stock or
other securities or interests of a Person which are then entitled to vote
generally, and not solely upon the occurrence and during the continuation of
certain specified events, in the election of Directors or Persons performing a
similar function with respect to such Person, and any securities convertible
into or exercisable or exchangeable at the option of the holder thereof for such
shares of Capital Stock.

Section 1.2 Other Defined Terms. The following terms shall have the meanings
defined for such terms in the Sections set forth below:

 

TERM   SECTION

Additional BlackRock Stock Purchase

  Section 2.3

BlackRock

  Preamble

BlackRock Party

  Section 3.3(a)

BlackRock Restricted Activities

  Section 5.1(a)

Closing

  Section 2.1(d)

DGCL

  Section 1.4

Exchange Transactions

  Preamble

Federal Reserve

  Section 4.8(a)

Final Transfer Notice

  Section 3.2(b)

Initial Transfer Notice

  Section 3.2(b)

Last Look Price

  Section 3.2(b)

Litigation

  Section 6.11(a)

Management Designee

  Section 4.1(a)

Merrill Lynch

  Preamble

Merrill Lynch Designee

  Section 4.1(a)

Merrill Lynch Public Filings

  Section 4.5(b)

Merrill Lynch Restricted Activities

  Section 5.1(a)

Prohibited Actions

  Section 2.2(h)

Related Person

  Section 4.7

 

6



--------------------------------------------------------------------------------

 

Significant Stockholder Designee

  Section 4.1(a)

Stock Issuance

  Section 2.3

Transaction Agreement

  Section 2.1(d)

Transferring Party

  Section 3.2(b)

Section 1.3 Other Definitional Provisions. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references are to this Agreement unless
otherwise specified.

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

Section 1.4 Methodology for Calculations. For purposes of calculating the number
of outstanding shares of BlackRock Capital Stock or Voting Securities and the
number of shares of BlackRock Capital Stock or Voting Securities Beneficially
Owned by any Person as of any date, any shares of BlackRock Capital Stock or
Voting Securities held in BlackRock’s treasury or belonging to any Subsidiaries
of BlackRock which are not entitled to be voted or counted for purposes of
determining the presence of a quorum pursuant to Section 160(c) of the Delaware
General Corporation Law (or any successor statute (the “DGCL”)) shall be
disregarded.

ARTICLE II

SHARE OWNERSHIP

Section 2.1 Acquisition of Additional BlackRock Capital Stock.

(a) Except as provided in paragraph (b) below Merrill Lynch covenants and agrees
with BlackRock that it shall not, and shall not permit any of its Affiliates to,
directly or indirectly, acquire, offer or propose to acquire or agree to
acquire, whether by purchase, tender or exchange offer, through the acquisition
of control of another Person (whether by way of merger, consolidation or
otherwise), by joining a partnership, syndicate or other Group or otherwise, the
Beneficial Ownership of any additional BlackRock Capital Stock, if after giving
effect to such acquisition or action, it would Beneficially Own BlackRock
Capital Stock representing more than its Voting Ownership Cap or Total Ownership
Cap.

(b) Notwithstanding the foregoing, the acquisition (whether by merger,
consolidation, exchange of equity interests, purchase of all or part of the
equity interests or assets or otherwise) by Merrill Lynch or an Affiliate
thereof of any Person that Beneficially Owns

 

7



--------------------------------------------------------------------------------

BlackRock Capital Stock, or the acquisition of BlackRock Capital Stock in
connection with securing or collecting a debt previously contracted in good
faith in the ordinary course of Merrill Lynch’s or such Affiliate’s banking,
brokerage or securities business, shall not constitute a violation of its
Ownership Cap; provided that (i) the primary purpose of any such transaction is
not to avoid the provisions of this Agreement, including its Ownership Cap, and
(ii) in the case of an acquisition of another Person, it uses reasonable best
efforts to negotiate terms in connection with the relevant acquisition agreement
requiring such other Person to divest itself of sufficient BlackRock Capital
Stock it Beneficially Owns so that its Voting Ownership Cap and its Total
Ownership Cap would not be exceeded pro forma for the acquisition, with such
divestiture to be effected concurrently with, or as promptly as practicable
following, the consummation of such acquisition (but in no event more than 120
days following such consummation, or such longer period not in excess of 243
days following such consummation as may be necessary due to the possession of
material non-public information or so that neither it nor any of its Affiliates
incurs any liability under Section 16(b) of the Exchange Act if, for purposes of
Section 16(b), they have not acquired Beneficial Ownership of any other shares
of BlackRock Capital Stock or derivatives thereof after the date of the
transaction that resulted in Merrill Lynch exceeding its Ownership Cap) and the
successor or surviving Person to such transaction, if not Merrill Lynch or such
Affiliate, expressly assumes all obligations of Merrill Lynch or such Affiliate,
as the case may be, under this Agreement; and provided, further, that the
provisions of paragraph (c) below are complied with.

(c) (i) If at any time Merrill Lynch and any of its Affiliates Beneficially Own
in the aggregate BlackRock Capital Stock representing more than its Voting
Ownership Cap or Total Ownership Cap, then Merrill Lynch shall, as soon as is
reasonably practicable (but in no event longer than 120 days after its Ownership
Percentage first exceeds its Voting Ownership Cap or Total Ownership Cap or such
longer period not in excess of 243 days following such consummation as may be
necessary due to the possession of material non-public information or so that
neither it nor any of its Affiliates incurs any liability under Section 16(b) of
the Exchange Act if, for purposes of Section 16(b), they have not acquired
Beneficial Ownership of any other shares of BlackRock Capital Stock or
derivatives thereof after the date of the transaction that resulted in Merrill
Lynch exceeding its Ownership Cap) Transfer (in any manner that would be
permitted by Section 3.2(b) after the lapse of any minimum holding period) a
number of shares of BlackRock Capital Stock sufficient to reduce the amount of
BlackRock Capital Stock Beneficially Owned by it and its Affiliates to an amount
representing not greater than its Ownership Cap.

(ii) Notwithstanding any other provision of this Agreement, in no event may
Merrill Lynch or any of its Affiliates, directly or indirectly, including
through any agreement or arrangement, exercise any voting rights, during the
term of this Agreement, in respect of any BlackRock Capital Stock Beneficially
Owned by it and its Affiliates representing in excess of its Voting Ownership
Cap.

(d) Any additional BlackRock Capital Stock acquired and Beneficially Owned by
Merrill Lynch or any of its Affiliates following the Closing (the “Closing”) of
the transactions contemplated by the Transaction Agreement and Plan of Merger,
dated as of February 15, 2006 (the “Transaction Agreement”) shall be subject to
the restrictions contained in this Agreement as fully as if such shares of
BlackRock Capital Stock were acquired by it at or prior to the Closing.

 

8



--------------------------------------------------------------------------------

 

(e) Notwithstanding Section 2.1(a), Merrill Lynch shall not and shall cause its
Affiliates not to acquire Beneficial Ownership of any shares of BlackRock
Capital Stock from any Person other than BlackRock or a Significant Stockholder
(other than pursuant to an acquisition effected in a manner contemplated by
Section 2.1(b)) if after giving effect to such acquisition Merrill Lynch,
together with its Affiliates, would Beneficially Own BlackRock Capital Stock
representing more than 90 percent of its Voting Ownership Cap.

Section 2.2 Prohibition of Certain Communications and Actions. Merrill Lynch
shall not and shall cause its Affiliates and its and their directors officers
and other agents not to (w) solicit, seek or offer to effect, or effect,
(x) negotiate with or provide any information to the Board, any director or
officer of BlackRock, any stockholder of BlackRock, any employee or union or
other labor organization representing employees of BlackRock or any other Person
with respect to, (y) make any statement or proposal, whether written or oral,
either alone or in concert with others, to the Board, any director or officer of
BlackRock or any stockholder of, any employee or union or other labor
organization representing employees of BlackRock or any other Person with
respect to, or (z) make any public announcement (except as required by law in
respect of actions permitted hereby) or proposal or offer whatsoever (including,
but not limited to, any “solicitation” of “proxies” as such terms are defined or
used in Regulation 14A under the Exchange Act) with respect to:

(a) any acquisition, offer to acquire, or agreement to acquire, directly or
indirectly, by purchase or any other action the purpose or result of which would
be to Beneficially Own (i) BlackRock Capital Stock or Voting Stock of any
successor to or person in control of BlackRock in an amount which, when added to
any other BlackRock Capital Stock then Beneficially Owned by Merrill Lynch and
any of its Affiliates would cause the total amount of BlackRock Voting
Securities Beneficially Owned by Merrill Lynch to exceed its Voting Ownership
Cap or Total Ownership Cap, (ii) any equity securities of any Controlled
Affiliate of BlackRock, (in each case except to the extent such acquisition,
offer or agreement would be permissible under Section 2.1),

(b) any form of business combination or similar or other extraordinary
transaction involving BlackRock or any Controlled Affiliate thereof, including,
without limitation, a merger, tender or exchange offer or sale of any
substantial portion of the assets of BlackRock or any Controlled Affiliate of
BlackRock,

(c) any form of restructuring, recapitalization or similar transaction with
respect to BlackRock or any Controlled Affiliate of BlackRock,

(d) any purchase of any assets, or any right to acquire any asset (through
purchase, exchange, conversion or otherwise), of BlackRock or any Controlled
Affiliate of BlackRock, other than investment assets of BlackRock or any
Controlled Affiliate of BlackRock in the ordinary course of its banking,
brokerage or securities business and other than an insubstantial portion of such
assets in the ordinary course of business,

(e) being a member of a Group for the purpose of acquiring, holding or disposing
of any shares of BlackRock Capital Stock or any Controlled Affiliate of
BlackRock,

 

9



--------------------------------------------------------------------------------

 

(f) selling any share of BlackRock Capital Stock in an unsolicited tender offer
that is opposed by the Board,

(g) any proposal to seek representation on the Board except as contemplated by
this Agreement or, other than as permitted by the proviso to Section 4.6(a) of
this Agreement, any proposal to seek to control or influence the management,
Board or policies of BlackRock or any Controlled Affiliate of BlackRock, or

(h) encourage, join, act in concert with or assist (including, but not limited
to, providing or assisting in any way in the obtaining of financing for, or
acting as a joint or co-bidder with) any third party to do any of the foregoing
(the actions referred to in the foregoing provisions of this sentence being
referred to as “Prohibited Actions”). If at any time Merrill Lynch or any
Affiliate thereof is approached by any Person requesting Merrill Lynch or any
Affiliate to instigate, encourage, join, act in concert with or assist any
Person in a Prohibited Action involving the assets, businesses or securities of
BlackRock or any of its Controlled Affiliates or any other Prohibited Actions,
Merrill Lynch will promptly inform BlackRock of the nature of such contact and
the parties thereto.

Nothing in this Section 2.2 shall limit the ability of any Director, including
any Merrill Lynch Designee, to vote in his or her capacity as a Director in such
manner as he or she sees fit.

Section 2.3 Purchases of Additional Securities. At any time that BlackRock
effects an issuance (a “Stock Issuance”) of additional Voting Securities or
Equivalent Securities other than in connection with any employee restricted
stock, stock option, incentive or other benefit plan to any Person or Persons
other than Merrill Lynch or any Affiliate thereof, but not later than 10
Business Days following such Stock Issuance, Merrill Lynch shall, subject to
Section 2.1, have the right to purchase from BlackRock (in each instance, an
“Additional BlackRock Stock Purchase”) (i) additional shares of Participating
Preferred Stock such that following such Stock Issuance and such purchase
Merrill Lynch and its Affiliates will Beneficially Own shares and/or other
securities representing the lesser of (A) the lesser of Merrill Lynch’s Voting
Ownership Cap and its Total Ownership Cap and (B) the same Ownership Percentage
of Merrill Lynch’s Voting Ownership Cap and Total Ownership Cap as they
Beneficially Owned immediately prior to such Stock Issuance and (ii) if the
total of all Stock Issuances including the Stock Issuance in question since the
Closing has the effect, after taking into account any repurchases of BlackRock
Capital Stock by BlackRock since the Closing and any Transfers of BlackRock
Capital Stock by Merrill Lynch and its Affiliates in accordance with
Section 3.2(b)(i) or (ii), of decreasing the Total Voting Power of BlackRock
Capital Stock issued and outstanding after giving effect to such Stock Issuance
Beneficially Owned by Merrill Lynch and its Affiliates to 90% or less of Merrill
Lynch’s Voting Ownership Cap, additional Voting Securities of the same class or
series issued in the Stock Issuance such that following such Stock Issuance and
such purchase Merrill Lynch and its Affiliates will Beneficially Own shares
and/or other securities representing the lesser of (x) Merrill Lynch’s Voting
Ownership Cap and (y) the same Ownership Percentage of Merrill Lynch’s Voting
Ownership Cap as Merrill Lynch’s and its Affiliates Beneficially Owned
immediately prior to such Stock Issuance. If Merrill Lynch exercises such right
within 30 days after the pricing date of such Stock Issuance and if the

 

10



--------------------------------------------------------------------------------

purchaser or purchasers of Voting Securities in such Stock Issuance pays cash in
consideration for such securities, Merrill Lynch shall pay an equal per security
amount of cash consideration in the Additional BlackRock Stock Purchase
following such Stock Issuance. In all other cases, the price that Merrill Lynch
shall pay to purchase the additional securities shall be the Fair Market Value
per unit of the class or series of securities. BlackRock shall give Merrill
Lynch written notice of any Stock Issuance as far in advance as practicable and
on the date of completion.

Section 2.4 BlackRock Share Repurchases. If BlackRock engages in any share
repurchase program or self-tender that has the effect of causing Merrill Lynch’s
Beneficial Ownership of BlackRock Capital Stock to exceed its Voting Ownership
Cap or Total Ownership Cap, subject to any restrictions in the Exchange Act,
(a) in the event the Voting Ownership Cap is exceeded, BlackRock and Merrill
Lynch shall each have the right, to cause the other to exchange a number of
shares of BlackRock Common Stock for Series B Preferred Stock so that the amount
of Voting Securities Beneficially Owned by Merrill Lynch and its Affiliates,
following such exchange, shall be reduced to an amount representing not greater
than the Voting Ownership Cap; and (b) in the event the Total Ownership Cap is
exceeded, BlackRock and Merrill Lynch shall each have the right to make a
written notice to the other to require BlackRock to purchase, and Merrill Lynch
to sell, such number of shares of BlackRock Capital Stock as shall cause Merrill
Lynch’s Beneficial Ownership of BlackRock Capital Stock not to exceed the Total
Ownership Cap. Notwithstanding anything in this Section 2.4 to the contrary,
Merrill Lynch shall not be obligated to sell any shares of BlackRock Capital
Stock pursuant to this Section 2.4 if such sale is capable of being exempted
under Rule 16b-3 under the Exchange Act (or any successor rule), until BlackRock
has taken all necessary action to exempt such sale thereunder.

ARTICLE III

TRANSFER RESTRICTIONS

Section 3.1 General Transfer Restrictions. The right of Merrill Lynch and its
Affiliates to Transfer any BlackRock Capital Stock is subject to the
restrictions set forth in this Article III, and no Transfer of BlackRock Capital
Stock by Merrill Lynch or any of its Affiliates may be effected except in
compliance with this Article III. Any attempted Transfer in violation of this
Agreement shall be of no effect and null and void, regardless of whether the
purported transferee has any actual or constructive knowledge of the Transfer
restrictions set forth in this Agreement, and shall not be recorded on the stock
transfer books of BlackRock.

Section 3.2 Restrictions on Transfer.

(a) Without the prior written consent of BlackRock (acting through a majority of
the Independent Directors), until the first anniversary of the date of this
Agreement, Merrill Lynch shall not, and shall not permit its Affiliates to,
Transfer any Beneficially Owned BlackRock Capital Stock or agree to Transfer,
directly or indirectly, any Beneficially Owned BlackRock

 

11



--------------------------------------------------------------------------------

Capital Stock; provided that the foregoing restriction shall not prohibit
Merrill Lynch or any of its Affiliates from Transferring any Beneficially Owned
BlackRock Capital Stock (i) to BlackRock pursuant to Section 2.4 or (ii) to an
Affiliate of Merrill Lynch that agrees in writing with BlackRock to be bound by
this Agreement as fully as if it were an initial signatory hereto.

(b) Following the first anniversary of the date of this Agreement, Merrill Lynch
shall not, and shall not permit its Affiliates to, Transfer any Beneficially
Owned BlackRock Capital Stock or agree to Transfer, directly or indirectly, any
Beneficially Owned BlackRock Capital Stock; provided that the foregoing
restriction shall not be applicable to Transfers:

(i) to an Affiliate of Merrill Lynch which agrees in writing with BlackRock to
be bound by this Agreement as fully as if it were an initial signatory hereto;

(ii) pursuant to the restrictions of Rule 144 under the Securities Act
applicable to sales of securities by Affiliates of an issuer (regardless of
whether Merrill Lynch is deemed at such time to be an Affiliate of BlackRock) to
any Person who after giving effect to such Transfer would not Beneficially Own
BlackRock Capital Stock representing in the aggregate more than 5% of the Total
Voting Power of BlackRock Capital Stock issued and outstanding;

(iii) pursuant to privately negotiated transactions, in each calendar quarter in
an amount not in excess (together with Transfers pursuant to Section 3.2(b)(ii)
and (iv) during such calendar quarter) of 4.5% of the Total Voting Power of
BlackRock Capital Stock issued and outstanding to any Person who after giving
effect to such Transfer would not Beneficially Own BlackRock Capital Stock
representing in the aggregate more than 5% of the Total Voting Power of
BlackRock Capital Stock issued and outstanding; provided, that Merrill Lynch or
the Affiliate proposing to Transfer pursuant to this Section 3.2(b)(iii) (the
“Transferring Party”) promptly provide to BlackRock written notice (an “Initial
Transfer Notice”), stating such Transferring Party’s intention to effect such a
Transfer, and stating that Merrill Lynch will comply with the provisions of
Section 3.3 and prior to making any Transfer or entering into any definitive
agreement to do so shall provide to BlackRock a further written notice (a “Final
Transfer Notice”) stating such Transferring Party’s intention to effect the
specific transfer described therein (including price and terms (the “Last Look
Price”));

(iv) in each calendar quarter, in an amount not in excess (together with
Transfers pursuant to Section 3.2(b)(ii) and (iii)) of 4.5% of the Total Voting
Power of BlackRock Capital Stock issued and outstanding, pursuant to a
distribution to the public, registered under the Securities Act, in which
Merrill Lynch uses its commercially reasonable efforts to (A) effect as wide a
distribution of such BlackRock Capital Stock as is reasonably practicable, and
(B) not knowingly sell BlackRock Capital Stock to any Person who after
consummation of such offering would have Beneficial Ownership of BlackRock
Capital Stock representing in the aggregate more than 5% of the Total Voting
Power of BlackRock Capital Stock; or

(v) with the prior written consent of a majority of the Independent Directors.

(c) Subject to Section 3.2(b), if Merrill Lynch wishes or is required to
Transfer an amount of BlackRock Capital Stock constituting more than 10% of the
Total Voting Power of

 

12



--------------------------------------------------------------------------------

BlackRock Capital Stock, Merrill Lynch shall coordinate with BlackRock regarding
optimizing the manner of distribution and sale of such shares, including whether
such sale should occur through an underwritten offering and shall cooperate in
the marketing of any such offering.

(d) Merrill Lynch shall reimburse BlackRock for any fees and expenses incurred
in connection with any Transfer by Merrill Lynch pursuant to this Section 3.2
(other than any Transfer pursuant to Section 3.3(a)).

Section 3.3 Right of Last Refusal.

(a) Upon receipt of a Final Transfer Notice, unless the proposed Transfer
described therein is being made in a tax-free Transfer to a charitable
organization or foundation, BlackRock will have an irrevocable and transferable
option to purchase all of the BlackRock Capital Stock subject to such Final
Transfer Notice at the Last Look Price and otherwise on the terms and conditions
described in the Final Transfer Notice. BlackRock and/or its transferees
(collectively and/or separately, the “BlackRock Party”) shall, within 10
Business Days from receipt of the Final Transfer Notice, indicate if it intends
to exercise such option by sending irrevocable written notice of any such
exercise to the Transferring Party, and such BlackRock Party shall then be
obligated to purchase all such BlackRock Capital Stock on terms and conditions
no less favorable (other than date of closing) to Transferring Party than those
set forth in the Final Transfer Notice.

(b) If a BlackRock Party elects to purchase all of such BlackRock Capital Stock,
the BlackRock Party and the Transferring Party shall be legally obligated to
consummate such transaction and shall use their commercially reasonable efforts
to consummate such transaction as promptly as practicable but in any event
within 10 Business Days following the delivery of such election notice or, if
later, 5 Business Days after receipt of all required regulatory approvals (but
in no event more than 60 days after the delivery of such election notice).

(c) If a BlackRock Party does not elect to purchase all of such BlackRock
Capital Stock pursuant to this Section 3.3 (or if, having made such election,
does not complete such purchase within the applicable time period specified in
Section 3.3(b)), then the Transferring Party shall be free for a period of 30
days from the date the election notice was due to be received from a BlackRock
Party to enter into definitive agreements to Transfer such BlackRock Capital
Stock in accordance with Section 3.2(b)(ii) for not less than the Last Look
Price; provided that any such definitive agreement provides for the consummation
of such Transfer to take place within nine months from the date of such
definitive agreement and is otherwise on terms not more favorable to the
transferee in any material respect than were contained in the Final Transfer
Notice. In the event that the Transferring Party has not entered into such a
definitive agreement with such 30-day period, or has so entered into such an
agreement but has not consummated the sale of such BlackRock Capital Stock
within nine months from the date of such definitive agreement, then the
provisions of this Section 3.3 shall again apply, and such Transferring Party
shall not Transfer or offer to Transfer such BlackRock Capital Stock not so
Transferred without again complying with this Section 3.3, to the extent
applicable.

 

13



--------------------------------------------------------------------------------

 

(d) Each of the time periods set forth in Section 3.3(a)-(c) above shall be
doubled if the number of shares Merrill Lynch seeks to Transfer (as set forth in
the Final Transfer Notice) exceeds 4.5% of the Total Voting Power of the
BlackRock Capital Stock, or shares of Series B Preferred Stock convertible upon
transfer into in excess of 4.5% of the Total Voting Power of the BlackRock
Capital Stock, issued and outstanding at that time.

Section 3.4 Legend on Securities.

(a) Each certificate representing shares of BlackRock Capital Stock Beneficially
Owned by Merrill Lynch or its Affiliates and subject to the terms of this
Agreement shall bear the following legend on the face thereof:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND CERTAIN OTHER LIMITATIONS SET FORTH IN A CERTAIN THIRD AMENDED AND
RESTATED STOCKHOLDER AGREEMENT DATED AS OF NOVEMBER 15, 2010, BETWEEN BLACKROCK,
INC. (THE “COMPANY”), MERRILL LYNCH & CO, INC. AND MERRILL LYNCH GROUP, INC., AS
THE SAME MAY BE AMENDED FROM TIME TO TIME (THE “AGREEMENT”), COPIES OF WHICH
AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”

(b) Upon any acquisition by Merrill Lynch or any of its Affiliates of additional
shares of BlackRock Capital Stock, Merrill Lynch shall, or shall cause such
Affiliate to, submit the certificates representing such shares of BlackRock
Capital Stock to BlackRock so that the legend required by this Section 3.4 may
be placed thereon (if not so endorsed upon issuance).

(c) BlackRock may make a notation on its records or give instructions to any
transfer agents or registrars for BlackRock Capital Stock in order to implement
the restrictions on Transfer set forth in this Agreement.

(d) In connection with any Transfer of shares of Beneficially Owned BlackRock
Capital Stock, the transferor shall provide BlackRock with such customary
certificates, opinions and other documents as BlackRock may reasonably request
to assure that such Transfer complies fully with this Agreement and with
applicable securities and other laws. In connection with any Transfer pursuant
to Section 3.2(b)(ii), (iii) or (iv), BlackRock shall remove such portion of the
foregoing legend as is appropriate in the circumstances.

 

14



--------------------------------------------------------------------------------

 

ARTICLE IV

CORPORATE GOVERNANCE

Section 4.1 Composition of the Board.

(a) Following the Closing, BlackRock and Merrill Lynch shall each use its best
efforts to cause the election at each meeting of stockholders of BlackRock of
such nominees reasonably acceptable to the Board such that (i) there are no more
than 19 Directors; (ii) there are not less than two and not more than four
Directors who are members of BlackRock management (each a “Management
Designee”); (iii) there are two Directors, each in a different class, who are
individuals designated in writing to BlackRock by Merrill Lynch (each, a
“Merrill Lynch Designee”); provided, however, that if for any period greater
than 90 consecutive days Merrill Lynch and its Affiliates shall Beneficially Own
less than 10% of the BlackRock Capital Stock issued and outstanding, Merrill
Lynch shall promptly cause one of such Merrill Lynch Designees to resign and the
number of Merrill Lynch Designees permissible hereunder shall be reduced to one
and; provided, further, that if for any period greater than 90 consecutive days
Merrill Lynch and its Affiliates shall Beneficially Own less than 5% of the
BlackRock Capital Stock issued and outstanding, Merrill Lynch shall promptly
cause a second Merrill Lynch Designee to resign and the number of Merrill Lynch
Designees permissible hereunder shall be reduced to zero; (iv) there are no more
than two Directors, each in a different class, who are individuals designated in
writing to BlackRock by a Person who is a Significant Stockholder and has held
such status since prior to the date of the Transaction Agreement (each, a
“Significant Stockholder Designee”); (v) there are no more than two Directors,
each in a different class, who are individuals designated in writing to
BlackRock by Barclays Bank PLC; and (vi) the remaining Directors are Independent
Directors.

(b) Following the Closing, upon the resignation, retirement or other removal
from office of any Management Designee or Merrill Lynch Designee (i) BlackRock
or Merrill Lynch, as the case may be, shall be entitled promptly to designate a
replacement Management Designee or Merrill Lynch Designee, as the case may be,
who meets the qualifications of a Director and is reasonably acceptable to the
Board and (ii) BlackRock and Merrill Lynch shall each use its best efforts to
cause the appointment or election of such replacement designee as a Director by
the other Directors or by the stockholders of BlackRock.

Section 4.2 Vote Required for Board Action; Board Quorum.

(a) Except as provided in this Section 4.2 and in Section 4.7, any determination
or other action of or by the Board (other than action by unanimous written
consent in lieu of a meeting) shall require the affirmative vote or consent, at
a meeting at which a quorum is present, of a majority of directors present at
such meeting.

(b) In addition to the requirements of Section 4.2(a), BlackRock shall not enter
into any agreement providing for, or effectuate any of the following
transactions without the prior written approval of Merrill Lynch:

(i) any acquisition, whether by merger, consolidation, exchange of equity
interests, purchase of equity interests or assets or similar transaction of any
Person or business which would be reasonably likely in the opinion of counsel to
Merrill Lynch require Merrill Lynch to register with the Board of Governors of
the Federal Reserve System as a bank holding company or become subject to
regulation, supervision or restrictions under the Bank Holding Company Act of
1956, the Change of Bank Control Act or Section 10 of the Homeowners Loan Act;

 

15



--------------------------------------------------------------------------------

 

(ii) any amendment, modification, repeal or waiver of Section 3.2 of BlackRock’s
By-Laws or of BlackRock’s Certificate of Incorporation or By-Laws that would be
viewed by a reasonable Person as being adverse to the rights of Merrill Lynch or
more favorable to the rights of a Significant Stockholder than to the rights of
Merrill Lynch;

(iii) any settlement or consent in a regulatory enforcement matter that would be
reasonably likely, in the opinion of counsel to Merrill Lynch, to cause Merrill
Lynch or any of its Affiliates to suffer (A) any regulatory disqualification,
(B) suspension of registration or license or (C) other material adverse
regulatory consequence (which approval may not be unreasonably withheld in the
case of this clause (C));

(iv) any amendment, modification or waiver (as distinct from a consent or
approval provided for therein) of any provision of a stockholders agreement
between BlackRock and a Significant Stockholder that would be viewed by a
reasonable Person as being adverse to Merrill Lynch or materially more favorable
to the rights of such Significant Stockholder thereunder than to the rights of
Merrill Lynch hereunder; or

(v) any voluntary bankruptcy or similar filing or declaration by BlackRock.

(c) A quorum for any meeting of the Board shall require the presence of a
majority of the total number of Directors then in office.

Section 4.3 Committees. To the extent permitted by applicable laws, rules and
regulations (including any requirements under the Exchange Act or the rules of
the New York Stock Exchange or any other applicable securities exchange on which
the Common Stock is then listed) and except as otherwise determined by the Board
(in accordance with Section 4.2) each committee of the Board shall consist of a
majority of Independent Directors, the Audit Committee, the Compensation
Committee and, to the extent required by applicable laws, rules and regulations
and self-regulatory organization requirements, the Nominating Committee shall
consist entirely of Independent Directors and the Executive Committee shall
consist of not less than five members of which one shall be a Merrill Lynch
Designee. Subject to Sections 4.2 and 4.7 all decisions of such committees shall
require the affirmative vote of a majority of the Directors then serving on such
committee.

Section 4.4 Certificate of Incorporation and Bylaws to be Consistent. Each of
BlackRock and Merrill Lynch shall use its best efforts to take or cause to be
taken all lawful action necessary or appropriate to ensure that at all times the
Certificate of Incorporation and the Bylaws of BlackRock contain provisions
consistent with the terms of this Agreement (including without limitation this
Article IV) and none of the Certificate of Incorporation or the Bylaws of
BlackRock or any of the corresponding constituent documents of BlackRock’s
Subsidiaries contain any provisions inconsistent therewith or which would in any
way nullify or impair the terms of this Agreement or the rights of BlackRock or
Merrill Lynch hereunder. Neither

 

16



--------------------------------------------------------------------------------

BlackRock nor Merrill Lynch shall take or cause to be taken any action
inconsistent with the terms of this Agreement (including without limitation this
Article IV) or the rights of BlackRock or Merrill Lynch hereunder.

Section 4.5 Information Rights.

(a) BlackRock acknowledges that the investments of Merrill Lynch in BlackRock
are material and strategic to it. Accordingly, BlackRock shall provide to
Merrill Lynch, on an ongoing and current basis, such access to and information
with respect to BlackRock’s business, operations, plans and prospects as either
of them may from time to time reasonably determine it requires in order to
appropriately manage and evaluate its investment in BlackRock.

(b) Without limiting the generality of the foregoing, for so long as Merrill
Lynch is required (the “Equity Accounting Period”) to account for its investment
in BlackRock under the equity method of accounting (determined in accordance
with GAAP as applicable to Merrill Lynch), BlackRock agrees that:

(i) BlackRock shall provide Merrill Lynch with (A) consolidated financial
results for the latest available period of the BlackRock consolidated group (the
“BlackRock Group”) in order to allow Merrill Lynch to prepare its US regulatory
filings under the Securities Exchange Act of 1934 (“Merrill Lynch Public
Filings”), including Merrill Lynch’s quarterly financial statements and annual
audited financial statements and (B) such financial information or documents in
the possession of BlackRock and any of its Subsidiaries as Merrill Lynch may
reasonably request; and

(ii) BlackRock shall cooperate, and use its reasonable best efforts to cause
BlackRock’s independent certified public accounts (“BlackRock’s Auditors”) to
cooperate, with Merrill Lynch to the extent reasonably requested by Merrill
Lynch in the preparation of Merrill Lynch’s public earnings releases or other
press releases, Current Reports on Form 8-K, Annual Reports to Shareholders,
Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and any other proxy,
information and registration statements, reports, notices, prospectuses and any
other filings made by Merrill Lynch with the Commission, or any other
Governmental Authority or otherwise made publicly available (collectively, the
“Merrill Lynch Public Filings”). BlackRock agrees to provide to Merrill Lynch
all information that Merrill Lynch reasonably requests in connection with any
Merrill Lynch Public Filings or that, in the reasonable judgment of Merrill
Lynch or its legal counsel, is required to be disclosed or incorporated by
reference therein under any applicable law. BlackRock shall provide such
information to enable Merrill Lynch to prepare, print and release all Merrill
Lynch Public Filings on a timely basis. BlackRock shall use its reasonable best
efforts to cause BlackRock’s Auditors to consent to any reference to them as
experts in any Merrill Lynch Public Filings required under applicable law.

(c) To the extent required in order for any Party to comply with applicable law,
BlackRock and Merrill Lynch will work together in good faith to develop
appropriate protocols for each to share with the other aggregate security
position information for use in their respective compliance programs. For so
long as BlackRock shall be deemed a subsidiary of Merrill Lynch

 

17



--------------------------------------------------------------------------------

for purposes of the Home Owners Loan Act or Change in Bank Control Act, Merrill
Lynch shall have appropriate coordination rights with respect to holdings of
voting shares of savings and loan holdings companies, savings associations,
banks and bank holding companies.

(d) With respect to any information provided by BlackRock:

(i) Subject to the requirements of law, Merrill Lynch shall keep confidential,
and shall cause its representatives to keep confidential, all information and
documents obtained pursuant to this Section 4.5 unless such information (w) is
or becomes publicly available other than as a result of a breach of this
Section 4.5(d) by it or its representatives; (x) was within its possession prior
to being furnished to it by or on behalf of BlackRock, provided that the source
of such information was not known by it to be bound by a confidentiality
agreement with, or other contractual or legal obligation of confidentiality to,
BlackRock with respect to such information; (y) is or becomes available to such
Person or any of its representatives on a non-confidential basis from a source
other than BlackRock or any of its representatives; provided that such source
was not known to it to be bound by a confidentiality agreement with, or other
contractual or legal obligation of confidentiality to, BlackRock with respect to
such information; or (z) is independently developed by or on its behalf without
violating any of its obligations under this Section 4.5(d).

(ii) In the event Merrill Lynch believes that it is legally required to disclose
any information or documents contemplated by this Section 4.5(d), it shall to
the extent possible under the circumstances provide reasonable prior notice to
BlackRock so that BlackRock may, at its own expense, seek a protective order or
otherwise take reasonable steps to protect the confidentiality of such
information.

(iii) Notwithstanding the foregoing, Merrill Lynch may disclose any information
or documents contemplated by this Section 4.5(d) in a filing with a governmental
authority to the extent required by applicable law, provided that it shall to
the extent practicable under the circumstances provide prior notice to
BlackRock.

(iv) The rights of Merrill Lynch and the obligations of BlackRock hereunder
shall be subject to applicable laws relating to the exchange of information and
other applicable laws. The provisions of this Section 4.5(d) shall survive any
termination of this Agreement.

Section 4.6 Voting Agreements.

(a) Merrill Lynch shall, and shall cause any of its Affiliates, to vote or act
by written consent all of the shares of BlackRock Capital Stock Beneficially
Owned by it (i) in favor of each matter required to effectuate any provision of
this Agreement and against any matter the approval of which would be
inconsistent with any provision of this Agreement and (ii) to the extent
consistent with clause (i) above, in accordance with the recommendation of the
Board on all matters approved by the Board in accordance with the provisions of
Article IV, including elections of Directors; provided, however, that if the
Board shall either fail to nominate for election as a Director either or both of
two individuals designated by Merrill Lynch who are reasonably

 

18



--------------------------------------------------------------------------------

acceptable to the Board, or shall unreasonably reject one or more Merrill Lynch
designees who is otherwise eligible to serve, then, so long as such individuals
otherwise meet the requirements for serving as a Director of BlackRock, Merrill
Lynch and its Affiliates shall have the right to nominate such individuals at
the applicable meeting of stockholders and to solicit proxies for the election
of such individuals and, if such individuals are nominated at such meeting, may
vote all of their shares of BlackRock Capital Stock entitled to vote on such
matter in favor of the election of such individuals.

(b) Merrill Lynch shall, and shall cause each of its Affiliates who hold
BlackRock Capital Stock entitled to vote on any matter, be present in person or
represented by proxy at all meetings of securityholders of BlackRock to the
extent necessary so that all Voting Securities Beneficially Owned by Merrill
Lynch and its Affiliates shall be counted as present for the purpose of
determining the presence of a quorum at such meeting and to vote such shares in
accordance with this Section 4.6.

Section 4.7 Related Party Transactions. Neither BlackRock nor any of its
Controlled Affiliates shall enter into or effectuate any transaction or
agreement with Merrill Lynch or any Affiliate of Merrill Lynch or any director,
officer or employee of Merrill Lynch or any such Affiliate (each a “Related
Person”) that is material to BlackRock, unless such transaction or agreement is
in effect at the time of the Closing, relates to transactions by or on behalf of
clients of BlackRock and its Controlled Affiliates in the ordinary course of
business or has been approved by or is consistent with or pursuant to the terms
of a policy, transaction or agreement (or form of agreement) approved by, the
affirmative vote or consent of a majority of the Directors, excluding the
Merrill Lynch Designees, present at a meeting at which a quorum is present.

Section 4.8 Bank Holding Company Act.

(a) In the event that, and for so long as, BlackRock is deemed by the Board of
Governors of the Federal Reserve System (the “Federal Reserve”) to be
“controlled” by Bank of America Corporation for purposes of the Bank Holding
Company Act, pursuant to regulations and interpretations of the Federal Reserve,
Bank of America Corporation shall have appropriate access and input regarding
regulatory compliance and risk management practices at BlackRock as needed to
satisfy bank holding company regulatory safety and soundness requirements.

(b) Provided that Bank of America Corporation’s ownership of voting and
nonvoting equity of BlackRock is beneath the threshold for controlling
investments as specified under the Federal Reserve’s Regulation Y (12 CFR Part
225) and its interpretations thereunder, Merrill Lynch and its Affiliates will
cooperate with BlackRock in seeking to prevent BlackRock from being deemed by
the federal reserve to be “controlled” by Bank of America Corporation for
purposes of the Bank Holding Company Act.

 

19



--------------------------------------------------------------------------------

 

ARTICLE V

NON-COMPETITION

Section 5.1 Non-Competition.

(a) Subject to subsection (b) of this Section 5.1, from and after the Closing,
Merrill Lynch agrees that it shall not, and that it shall cause its Controlled
Affiliates (other than BlackRock and BlackRock’s Controlled Affiliates should
they at any time be Controlled Affiliates of Merrill Lynch) not to engage in
Merrill Lynch Restricted Activities anywhere in the World (other than India to
the extent required by the asset management joint venture to which Merrill Lynch
and its Affiliates are party in that country) except on the terms and conditions
set forth herein, and BlackRock agrees that it shall not, and that it shall
cause its Controlled Affiliates not to engage in BlackRock Restricted Activities
anywhere in the World except on the terms and conditions set forth herein.

(i) As used in this Section 5.1, the term “Merrill Lynch Restricted Activities”
means (i) acting as an Asset Manager (as defined below) to a Fund (as defined
below), or (ii) acting as an Asset Manager to a Separately Managed Account (as
defined below). Notwithstanding the previous sentence, the parties agree to
establish a committee composed of two BlackRock managers and one Merrill Lynch
manager to consider cases in which it would be acceptable and appropriate to
allow Merrill Lynch and its Affiliates to engage on a limited, case-by-case
basis, in Merrill Lynch Restricted Activities. In particular, if Merrill Lynch
or its Affiliates determine that (1) there is customer demand for a product that
BlackRock does not provide, or desire to provide on commercially reasonable
terms, and (2) Merrill Lynch and/or its Affiliates has made a reasonable
exploration for alternative providers, then the committee will consider and
decide in good faith, in the discretion of a majority of the committee members,
whether to permit Merrill Lynch or an Affiliate to provide such product
notwithstanding that to do so Merrill Lynch or such Affiliate would be engaged
in Merrill Lynch Restricted Activities.

Furthermore, Merrill Lynch hereby agrees, notwithstanding anything herein to the
contrary other than as an incidental effect of the exceptions to the definitions
of Fund and Separately Managed Account set forth below, that neither IQ
Investment Advisors nor any other investment advisor controlled by Merrill Lynch
during the term of this Agreement will (i) directly or through one or more
sub-advisers create a family of open-end funds for the purpose of replicating
that portion of the asset management business of BlackRock or establishing a
direct competitive threat to BlackRock, or (ii) create an open-end fund or
family of open-end funds for the purpose of replicating the MLIM FDP platform or
establishing a direct competitive threat to MLIM FDP.

For purposes of this provision, “acting as an Asset Manager” means acting as a
discretionary investment adviser or sub-adviser primarily responsible for making
the day-to-day investment decisions with respect to which underlying securities
or other assets will be purchased and sold by a Fund or a Separately Managed
Account; provided, however, that neither Merrill Lynch nor any Affiliate will be
deemed to be acting as an Asset Manager in instances where it

 

20



--------------------------------------------------------------------------------

serves as an investment adviser with responsibilities for manager selection and
asset allocation (or other overlay functions) that delegates primary day-to-day
selection of underlying securities or other assets to a sub-adviser that is not
under the control of Merrill Lynch (it being agreed that BlackRock is not under
the control of Merrill Lynch for this purpose) and provided further, that
Merrill Lynch will not be deemed to be acting as an Asset Manager to new
financial technology, the primary purpose of which is not to provide active
asset management services to third party investors.

For purposes of this section, “Fund” shall mean any collective investment fund,
wherever domiciled.

For purposes of this provision, “Separately Managed Account” shall mean an
account established in the name of and for the exclusive benefit of any person
that is not a Fund pursuant to which such person receives investment advisory
services; provided, however, Separately Managed Account shall not include an
account of a customer or client of a retail broker, retail financial advisor,
private wealth advisor or other retail sales person (“Retail Sales Person”) for
which (1) a Retail Salesperson acts as portfolio manager, or (2) a Merrill Lynch
affiliated bank or trust company acts as trustee or investment advisor but
qualifies for exclusion from acting as an Asset Manager pursuant to the first
proviso to the definition thereof or supervises asset management services by the
Retail Sales Person or an unaffiliated third party manager.

The term “Fund” shall not include any collective investment vehicle that, and
the term “Separately Managed Account” shall not include any account that is not
a Fund that:

 

(1) invests primarily in collective investment vehicles such as hedge funds,
private equity funds, ETFs, and/or mutual funds that are not Restricted Merrill
Lynch Activities or that are managed by an unaffiliated third party manager, a
Merrill Lynch Alternative Manager or a manager acquired by Merrill Lynch in
conformity with Section 5.1(b)(i)(C) or (D),

 

(2) invests substantially all of its assets in Real Estate.

For purposes of this Section 5.1, “Real Estate” shall include, but not be
limited to, any direct or indirect, public or private, wholly-owned, joint
venture, TIC interest, partnership, total return swap, and/or participation or
other interests (including, without limitation, debt, equity, hybrid security
interests (e.g. preferred equity and convertible securities), and options) in
and acquisitions, sales, and direct and indirect syndications of:

 

  (i) real estate properties, including licenses, space and ground leases, and
sub-leases for such properties and any interests therein and all rights and
interests appurtenant thereto (e.g., air rights, riparian rights, etc.),

 

  (ii) real estate operating, asset management, property management, loan
servicing and special servicing, Section 1031 vehicle and/or holding companies,

 

  (iii) any entity or structure primarily representing interests in, or backed
by, real estate-related credit instruments, real estate equity interests, real
estate derivatives, CDO instruments or real estate properties,

 

21



--------------------------------------------------------------------------------

 

  (iv) instruments, assets, or operating enterprises whose values are primarily
driven or supported by real property or tangible assets attached to real
property including, but not limited to, hotels, homebuilding, commercial and
residential real estate, land development, cell towers, real estate credit
instruments, lease claims, lien (including tax lien) claims, timber, timeshare
units, and fractional interests,

 

  (v) investment vehicles whose target investments include primarily Real Estate
(e.g., partnerships, limited liability companies, hedge funds, private equity
funds and REITs and their foreign counterparts),

 

  (vi) secured and unsecured performing and non-performing loans and obligations
backed primarily by Real Estate (including Commercial Mortgage Backed
Securities), or pools of such loans and obligations, and

 

  (vii) non-investment grade or high yield loans, bonds, mezzanine loans,
B-notes, and preferred equity secured or backed primarily by Real Estate.

 

(3) invests primarily in commodities, collateralized debt obligations (broadly
defined), collateralized loan obligations (broadly defined), any types of
residual equity interests of structured assets or infrastructure products,

 

(4) is a “Structured Fund” or an “Enhanced Index Fund,”

 

  (i) For purposes of this section, a “Structured Fund” is defined to mean any
collective investment vehicle or other account that reshapes, repackages, and/or
reproduces traditional cash flows or risk-return profiles through derivatives or
other financial instruments and is operated in a passive and mechanistic manner
in accordance with a predetermined set of trading and investment rules that do
not seek to replicate the active asset management techniques or performance of a
particular investment product or manager, and

 

  (ii) For purposes of this section, an “Enhanced Index Fund” is defined to mean
any collective investment vehicle or account that (1) seeks to replicate the
performance of an index that is constructed in a customized manner to provide
greater returns than those provided by traditional indexes, or replicate the
performance of a proprietary index that is developed, co-developed, or
exclusively licensed by Merrill Lynch or any of its Affiliates and (2) is
operated in a passive and mechanistic manner in accordance with a predetermined
set of trading and investment rules that do not seek to replicate active asset
management techniques,

 

(5) is a “Structured Finance Vehicle,”

For purposes of this section, a “Structured Finance Vehicle” is any collective
investment vehicle that relies on a trust, commodity pool, depositary facility
or other collective investment entity that has the primary purpose of
aggregating securities, commodities or other financial instruments for the
purpose of (i) repackaging illiquid instruments or derivatives, or
(ii) tranching or aggregating financial instruments to change their tax, cost,
accounting, yield, credit, leverage, ERISA or risk characteristics,

 

(6) is otherwise ancillary or incidental to any non Fund or non Separately
Managed Account business of Merrill Lynch or its Affiliates, or

 

22



--------------------------------------------------------------------------------

 

(7) has the primary purpose of seeding funds and/or raising additional
third-party capital to facilitate, support or assist in capitalizing current or
future Merrill Lynch’s proprietary trading and investing activities, including,
but not limited to, equity and equity-linked products, fixed income and fixed
income-linked products, loans, and distressed credit, Real Estate, private
equity, venture capital, infrastructure, timber, foreign exchange and
commodities assets or commodities products.

Nothing herein shall prohibit Merrill Lynch or any of its Affiliates from
engaging in any business activities of any kind or nature currently engaged in
by Merrill Lynch or any of its Affiliates as of the date of the Transaction
Agreement or July 16, 2008; provided, however, that the acquisition and holding
of an Affiliate pursuant to Section 5.1(b)(i)(C) or (D) after the date of the
Transaction Agreement shall not give rise to any rights on the part of Merrill
Lynch or any other Affiliate of Merrill Lynch to engage in any business
activities under this sentence.

(ii) As used in this Section 5.1, the term “BlackRock Restricted Activities”
means engaging, whether directly or indirectly through ownership of any interest
in or consensual arrangements relating to another Person that is directly or
indirectly engaged, in the retail securities brokerage business; provided,
however, that the term “BlackRock Restricted Activities” shall in no event
include acting as the distributor of publicly offered Funds primarily through
third party sales forces or acting as a placement agent for privately offered
Funds.

(b) Notwithstanding Section 5.1(a) above, Merrill Lynch and any Controlled
Affiliates restricted thereby may, with respect to Merrill Lynch Restricted
Activities, and BlackRock and any Controlled Affiliate restricted thereby may,
with respect to BlackRock Restricted Activities:

(i) acquire or hold any interest (whether by way of a purchase, merger,
consolidation or other transaction) in any Person or business unit engaged
directly or indirectly in any Merrill Lynch Restricted Activities or BlackRock
Restricted Activities, as applicable, if (and only if) (A) the direct and
indirect interest Beneficially Owned by Merrill Lynch and its Controlled
Affiliates (other than BlackRock and its Controlled Affiliates should they at
any time be Controlled Affiliates of Merrill Lynch), in the case of Merrill
Lynch Restricted Activities, or by BlackRock and its Controlled Affiliates, in
the case of BlackRock Restricted Activities, represents less than 10 percent of
the voting interests and less than 10 percent of the ownership, revenue and
profits interests in such Person or business unit, assuming the exercise of all
rights of Merrill Lynch and its Controlled Affiliates ((other than BlackRock and
its Controlled Affiliates should they at any time be Controlled Affiliates of
Merrill Lynch), or BlackRock and its Controlled Affiliates, as applicable, to
acquire any such interests, (B) such Person or business unit is at all times a
Merrill Lynch Alternative Manager (C) in connection with the bona fide third
party venture capital business of Merrill Lynch or its Affiliates or (D) in
connection with the bona fide third party merchant banking line of business of
Merrill Lynch or its Affiliates (the term “third party” being intended to
exclude any vehicle or arrangement in which Merrill Lynch or its Affiliates both
have a 50% or greater ownership or economic interest and are not in the process
of seeking to reduce such interest below 50%); or

 

23



--------------------------------------------------------------------------------

 

(ii) acquire or hold any interest in any Person in excess of the amount set
forth in clause (i) above if (and only if) either (A) both (x) the consolidated
revenues of such Person from Merrill Lynch Restricted Activities or BlackRock
Restricted Activities, as applicable, in the previous four fiscal quarters are
less than 33.3% of such Person’s consolidated revenues during such period and
(y) the sum of the aggregate consolidated revenues of such Person and its
Subsidiaries in the preceding four fiscal quarters from Merrill Lynch Restricted
Activities or BlackRock Restricted Activities, as applicable, multiplied times
the direct or indirect percentage economic interest of Merrill Lynch and its
restricted Controlled Affiliates or BlackRock and its restricted Controlled
Affiliates, as applicable, in such Person is, in the case of Merrill Lynch
Restricted Activities, less than 10% of the consolidated revenues of BlackRock
for such period and, in the case of BlackRock Restricted Activities, less than
10% of the consolidated revenues of Merrill Lynch derived from BlackRock
Restricted Activities, Merrill Lynch or BlackRock, as applicable, shall, or
shall cause such Affiliate to, take commercially reasonable actions necessary to
cease and terminate such Restricted Activities or to sell such Person or
business to a third party that is not an Affiliate, as soon as reasonably
practicable, and BlackRock or Merrill Lynch, as applicable, shall have a right
to participate as a bidder in respect of any such sale transaction, or (B) if
such acquisition or holding satisfies Section 5.1(b)(ii)(A)(x) above but not
Section 5.1(b)(ii)(A)(y) above, then Merrill Lynch or BlackRock may continue to
own such Person and operate its Merrill Lynch Restricted Activities or BlackRock
Restricted Activities, as applicable (the “Continuing Business”); provided that,
(1) for so long as the restrictions of Section 5.1(a) continue to apply to
Merrill Lynch or BlackRock, as applicable, the Continuing Business shall not use
the “Merrill Lynch” name or the “BlackRock” name, or any derivation thereof, and
(2) for so long as the Distribution Agreement in the Transaction Agreement
remains in effect, Merrill Lynch and its Affiliates or BlackRock and its
Affiliates (in each case, other than the acquired Person and its Affiliates as
of the time of acquisition) shall not enter into any agreement similar to the
Distribution Agreement with the acquired Person and its Affiliates; or

(iii) in the case of Merrill Lynch, merge, consolidate or otherwise engage in a
business combination with, or sell all or substantially all of its assets or
businesses to, any Person that is not an Affiliate of Merrill Lynch and that has
an existing business engaged in Merrill Lynch Restricted Activities which such
Person continues to operate; provided that members of the Merrill Lynch board of
directors do not constitute a majority of the board of directors of the
surviving entity of such transaction (or of the board of directors of its
ultimate parent company) and that the Merrill Lynch shareholders immediately
prior to consummation of such transaction do not immediately after consummation
of such transaction own 60% or more of the outstanding capital stock or other
equity interests of the surviving entity of such transaction (or of its ultimate
parent company); the restrictions of Section 5.1(a) shall not apply to the
activities of such surviving entity and its Affiliates (other than (x) Merrill
Lynch, (y) the Subsidiaries and Controlled Affiliates of Merrill Lynch as of the
closing of the transaction, and (z) any Subsidiary or Controlled Affiliate of
Merrill Lynch or of such ultimate parent company which, following the closing,
holds or operates the business that had been held or operated prior to such
closing by Merrill Lynch and its Subsidiaries and Controlled Affiliates or all
or substantially all of the assets of such business); or

(iv) engage in Merrill Lynch Restricted Activities or BlackRock Restricted
Activities, as applicable, (including through an acquisition or holding in
excess of that permitted by Section 5.1(b)(i) or (ii) above) if and to the
extent that, prior to engaging therein, (A)

 

24



--------------------------------------------------------------------------------

Merrill Lynch discloses to the Board of Directors of BlackRock, or BlackRock
discloses to the Board of Directors of Merrill Lynch, as applicable, in
reasonable detail and with reasonable particularity, including by responding to
the inquiries and questions of such Board of Directors, the nature, extent and
duration of the proposed Merrill Lynch Restricted Activities or BlackRock
Restricted Activities; and (B) a majority of the Independent Directors on such
Board of Directors approves the proposed Merrill Lynch Restricted Activities by
Merrill Lynch or such Controlled Affiliate or BlackRock Restricted Activities by
BlackRock or such Controlled Affiliate, as applicable.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Conflicting Agreements. Each party represents and warrants that it
has not granted and is not a party to any proxy, voting trust or other agreement
that is inconsistent with or conflicts with any provision of this Agreement.

Section 6.2 Termination. Except as otherwise provided in this Agreement, this
Agreement shall terminate on July 31, 2013. Nothing in this Section 6.2 shall be
deemed to release any party from any liability for any willful and material
breach of this Agreement occurring prior to the termination hereof or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement.

Section 6.3 Ownership Information.

(a) For purposes of this Agreement, all determinations of the amount of
outstanding BlackRock Capital Stock shall be based on information set forth in
the most recent quarterly or annual report, and any current report subsequent
thereto, filed by BlackRock with the Commission, unless BlackRock shall have
updated such information by delivery of written notice to Merrill Lynch.

(b) If at any time or from time to time BlackRock becomes aware of any event
that has caused, or which could reasonably be expected to cause, Beneficial
Ownership by Merrill Lynch and its Affiliates of BlackRock Capital Stock to
increase above its Ownership Cap, BlackRock shall promptly (but in no event more
than five Business Days thereafter) notify Merrill Lynch thereof.

Section 6.4 Savings Clause. No provision of this Agreement shall be construed to
require any party or its Controlled Affiliates to take any action that would
violate any applicable law (whether statutory or common), rule or regulation.

 

25



--------------------------------------------------------------------------------

 

Section 6.5 Amendment and Waiver. Except as otherwise provided herein, this
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement, and no
giving of any consent provided for hereunder, shall be effective unless such
modification, amendment, waiver or consent is approved by a majority of the
Independent Directors. The failure of any party to enforce any of the provisions
of this Agreement shall in no way be construed as a waiver of such provisions
and shall not affect the right of such party thereafter to enforce each and
every provision of this Agreement in accordance with its terms.

Section 6.6 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 6.7 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto, embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way. Without limiting the generality of the
foregoing, to the extent that any of the terms hereof are inconsistent with the
rights or obligations of Merrill Lynch under any other agreement with BlackRock,
the terms of this Agreement shall govern.

Section 6.8 Successors and Assigns. Neither this Agreement nor any of the rights
or obligations of any party under this Agreement shall be assigned, in whole or
in part (except by operation of law pursuant to a merger or similar business
combination transaction), by any party without the prior written consent of the
other parties (approved, in the case of BlackRock, by a majority of the
Independent Directors), provided, that Merrill Lynch may assign its rights and
obligations hereunder (in whole or in part) to an Affiliate that agrees in
writing with BlackRock to be bound by this Agreement as fully as if it were an
initial signatory hereto, and any such transferee may thereafter make
corresponding assignments in accordance with this proviso; provided, further,
that BlackRock may assign all or a portion of its rights under Sections 3.3 and
5.1(b)(ii) in connection with any particular transaction subject thereto so long
as BlackRock remains, obligated in respect of any purchase obligations arising
thereunder. Subject to the foregoing, this Agreement shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

Section 6.9 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

26



--------------------------------------------------------------------------------

 

Section 6.10 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 6.11 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first Business Day following the
date of dispatch if delivered by a recognized next day courier service, or on
the third Business Day following the date of mailing if delivered by registered
or certified mail, return receipt requested, postage prepaid. All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice.

If to BlackRock:

c/o BlackRock, Inc.

40 East 52nd Street

New York, NY 10022

Facsimile: 212-810-8760

Attn:    Laurence D. Fink

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: 212-735-2000

Attention:      Franklin M. Gittes, Esq.

                       Richard T. Prins, Esq.

 

27



--------------------------------------------------------------------------------

 

If to Merrill Lynch:

Merrill Lynch & Co., Inc.

c/o Bank of America Corporation

100 North Tyron Street

Charlotte, NC 28255

Facsimile: 980-386-9990

Attention: Michael Lyons

with copies (which shall not constitute notice) to:

Bank of America Corporation

MA5-100-32-01

100 Federal Street

Boston, MA 02110

Facsimile: 617-434-6093

Attention: Lauren Mogensen, Esq.

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile: 212-403-2000

Attention: Nicholas G. Demmo, Esq.

Section 6.12 Governing Law; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the principles of
conflicts of law. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction in the Court of
Chancery of the State of Delaware or any court of the United States located in
the State of Delaware, for any action, proceeding or investigation in any court
or before any governmental authority (“Litigation”) arising out of or relating
to this Agreement and the transactions contemplated hereby. Each of the parties
hereto hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any such
Litigation, the defense of sovereign immunity, any claim that it is not
personally subject to the jurisdiction of the aforesaid courts for any reason
other than the failure to serve process in accordance with this Section 6.12,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the Litigation in any such court is brought in
an inconvenient forum, that the venue of such Litigation is improper, or that
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts and further irrevocably waives, to the fullest extent permitted by
applicable law, the benefit of any defense that would hinder, fetter or delay
the levy, execution or collection of any amount to which the party is entitled
pursuant to the final judgment of any court

 

28



--------------------------------------------------------------------------------

having jurisdiction. Each of the parties irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any and all rights to trial
by jury in connection with any Litigation arising out of or relating to this
Agreement or the transactions contemplated hereby.

(b) Each of the parties expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the laws of the State of Delaware and of the
United States of America; provided that consent by Merrill Lynch and BlackRock
to jurisdiction and service contained in this Section 6.12 is solely for the
purpose referred to in this Section 6.12 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose.

Section 6.13 Interpretation. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”.

 

29



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amended and
Restated Stockholder Agreement as of the date first written above.

 

BLACKROCK, INC. By:       /s/ Daniel R. Waltcher   Name:   Daniel R. Waltcher  
Title:  

Managing Director &

Deputy General Counsel

MERRILL LYNCH & CO., INC. By:       /s/ Michael P. Lyons   Name:   Michael P.
Lyons   Title:   Global Corporate Planning & Strategy Executive



--------------------------------------------------------------------------------

 

Pursuant to Section 3.2(b) of this Agreement, the undersigned hereby undertakes
and agrees with BlackRock that the undersigned shall be bound by this Agreement
as fully as if it were an initial signatory hereto, effective as of the date
hereof.

 

MERRILL LYNCH GROUP, INC. By:       /s/ Michael P. Lyons   Name:   Michael P.
Lyons   Title:   Global Corporate Planning & Strategy Executive